 1 LUCIAN J. GRECO, JR., ESQ.
     Nevada State Bar No. 10600
 2 JARED G. CHRISTENSEN, ESQ.
     Nevada State Bar No. 11538
 3 DELEELA M. WEINERMAN, ESQ.
     Nevada State Bar No. 13985
 4 BREMER WHYTE BROWN & O’MEARA LLP
     1160 N. TOWN CENTER DRIVE
 5 SUITE 250
     LAS VEGAS, NV 89144
 6 TELEPHONE: (702) 258-6665
     FACSIMILE: (702) 258-6662
 7 lgreco@bremerwhyte.com
     jchristensen@bremerwhyte.com
 8 dweinerman@bremerwhyte.com
 9 Attorneys for Defendant,
     JAMES RIVER INSURANCE COMPANY
10
11                               IN THE UNITED STATES DISTRICT COURT
12                                       DISTRICT OF NEVADA
13
14 DARNISHA JOHNSON, an individual,       )         Case No. 2:20-cv-00399-JCM-EJY
                                          )
15              Plaintiff,                )         JOINT DISCOVERY PLAN AND
                                          )         SCHEDULING ORDER
16       vs.                              )         PURSUANT TO FED. R. CIV. P.
                                          )         26(f) AND LOCAL RULE 26-1(b)
17   JAMES RIVER INSURANCE                )
     COMPANY, an Illinois corporation;    )         SPECIAL SCHEDULING
18   DOES I through X; and ROE            )         REVIEW REQUESTED
     CORPORATIONS I through X, inclusive, )
19                                        )
                Defendant.                )
20                                        )
21
              Plaintiff, Darnisha Johnson by and through her attorney of record, Eric
22
     Hinckley, Esq. of Lowe Law Group, and Defendant, James River Insurance Company
23
     by and through its attorneys of record, Lucian J. Greco, Jr, Esq., Jared G. Christensen,
24
     Esq. and Deleela M. Weinerman, Esq. of Bremer Whyte Brown and O’Meara, LLP,
25
     hereby submit their Joint Discovery Plan and Scheduling Order Pursuant to Fed. R.
26
     Civ. P. 26(f) and Local Rule 26-1(b). Deadlines that fall on a Saturday, Sunday or legal
27
     holiday have been scheduled for the next judicial day.
28



     1256.416 4844-0069-8041.1
 1            1. Fed. R. Civ. P. 26(f) Meeting: Pursuant to Fed. R. Civ. P. 26(f), counsel for
 2                 the parties conferred by telephone to develop a proposed discovery plan on
 3                 March 31, 2020. The conference was held by Eric Hinckley, Esq. of Lowe
 4                 Law Group on behalf of Plaintiff, and Deleela M. Weinerman, Esq. of
 5                 Bremer Whyte Brown & O’Meara LLP on behalf of Defendant.
 6            2. Pre-Discovery Disclosues: Pursuant to Fed. R. Civ. P. 26(a)(1), the parties
 7                 will make their pre-discovery disclosures, including any and all information
 8                 required by Fed. R. Civ. P. 26(a)(1) on or before April 14, 2020.
 9            3. Areas of Discovery: The parties agree that the area of discovery should
10                 include, but not be limited to all claims and defenses allowed pursuant to the
11                 Federal Rules of Civil Procedure.
12            4. Discovery Plan: The parties propose the following discovery plan:
13                      a. Discovery Cut-Off Date [LR 26-1(b)(1)]: The proposed last day of
14                           discovery shall be November 30, 2020, which is calculated as 240
15                           days from the 26(f) conference. The parties request a longer perior to
16                           conduct discover in order to accommodate the extent of discovery that
17                           will be required. Plaintiff has allegedly incurred over $42,000.00 in
18                           past medical specials, and has alleged futured medical specials in
19                           excess of $1,438,000.00, and has further alleged a wage loss claim of
20                           $100,000.00. Due to the alleged future medical specials, the parties
21                           anticiapte an Indepenent Medical Examination, which due to the
22                           COVID-19 outbreak, the parties anticipate scheduling difficulties.
23                           Defendant anticipates obtaining Plaintiff’s medical records, deposing
24                           treating physicains, and retaining experts, who will in turn likely be
25                           deposed by Plaintiffs. Therefore, the parties respectfully request
26                           additional time to conduct discovery in this matter as reflected herein.
27                      b. Amendment of Pleadings and Adding of Parties [LR26-1(b)(2)]:
28                           The parties shall have until September 1, 2020, to file any motions to
                                                        2

     1256.416 4844-0069-8041.1
 1                           amend the pleadings or to add parties. This is 90 days before the
 2                           proposed discovery cut-off date.
 3                      c. Fed. R. Civ. P. 26(a)(2) Disclosures (Experts) [LR26-1(b)(3)]:
 4                           Disclosure of experts shall proceed according to Fed. R. Civ. P.
 5                           26(a)(2) and pursuant to LR 26-1(b)(3). The initial disclosure of
 6                           experts and expert reports shall occur on October 1, 2020, which is
 7                           60 days before the proposed discovery cut-off date, and the disclosure
 8                           of rebuttal experts and rebuttal expert reports shall occur on
 9                           November 2, 2020, which is 30 days after the initial disclosure of
10                           experts.
11                      d. Interim Status Report [LR 26-3]: The Interim Status Report is due
12                           on October 1, 2020, which is 60 days before the discovery cut-off.
13                      e. Dispositive Motions [LR 26-1(b)(4)]: The parties shall have until
14                           December 30, 2020 to file dispositive motions, which is 30 days after
15                           the proposed discovery cut-off date.
16                      f. Pre-Trial Order [LR 26-1(b)(5)]: The joint pre-trial order shall be
17                           filed by January 29, 2021, which is 30 days after the date set for filing
18                           dispositive motions. If a dispostive motion is timely filed, this deadline
19                           is suspended until 30 days after a decision on the dispostive motion or
20                           further order of the Court.
21                      g. Trial Readiness: This case should be ready for trial by May or June
22                           of 2021 and is expected to take approximately 7-10 days.
23                      h. Fed. R. Civ. P. 26(a)(3) Disclosures [LR 26-1(b)(6)]: Unless
24                           otherwise directed by the Court, pretrial disclosures as set out in Fed.
25                           R. Civ. P. 26(a)(3) and any objections to them shall be included in the
26                           joint pre-trial order.
27                      i. Court Conferences: If the Court has questions regarding the dates
28                           proposed by the parties, the parties request a conference with the Court
                                                           3

     1256.416 4844-0069-8041.1
 1                           before entry of the Scheduling Order. If the Court does not have
 2                           questions, the parties do not request a conference with the Court.
 3                      j. Extension or Modifications of the Discovery Plan and Scheduling
 4                           Order: LR 26-4 goverens modifications or extensions of               the
 5                           Discovery Plan and Scheduling Order. Any stipulation or motion to
 6                           extend a deadline set forth in the discovery plan and scheduling order
 7                           must be made not later than 21 days before the subject deadline.
 8                      k. Format of Discovery: Pursuant to the eletronic discovery
 9                           amendments to the Federal Rules of Civil Procedure effective
10                           December 1, 2006, the parties addressed the e-discovery issues
11                           pertaining to the format of discovery at Fed. R. Civ. P. 26(f)
12                           conference. The parties do not anticipate discovery of native files or
13                           metadata at this time, but each party reserves the right to make a
14                           showing for the need of such electronic data as discovery progresses.
15            5. Alternative Dispute Resolution and Settlement [LR 26-1(b)(7)]: The
16                 parties certify that they met and conferred about the possibility of using
17                 alternative dispute resolution processes, including mediation, arbitration, and
18                 if applicable, an early neutral evaluation.
19            6. Alternative Forms of Case Disposition [LR 26-1(b)(8)]: The parties certify
20                 that they considered consent to trial by a Magistrate Judge under 28 U.S.C.
21                 636(c) and Fed. R. Civ. P. 73, and the use of the Short Trial Program (General
22                 Order 2013-01).
23            7. Electronic Evidence [LR 26-1(b)(9)]: The parties certify that they
24                 discussed whether they intend to present evidence in electronic format to
25                 jurors for the purposes of jury deliberations. The parties may present
26                 evidence in electronic format to jurors for the purposes of jury deliberations
27                 in compliance with the Court’s electronic jury evidence display system.
28
                                                       4

     1256.416 4844-0069-8041.1
 1            8. Review of Local Rule 26-1(b): The parties certify that they have read the
 2                 text of Local Rule 26-1(b), effective as amended May 1, 2016.
 3
 4 Dated this 3rd day of April 2020                   Dated this 3rd day of April 2020
 5 LOWE LAW GROUP                                     BREMER WHYTE BROWN &
                                                      O’MEARA, LLP
 6
 7
 8
   By: /s/ Eric Hinckley                              By: /s/ Deleela M. Weinerman
   Eric Hinckley, Esq.                                Lucian J. Greco, Jr, Esq.
 9 Nevada Bar No. 12398                               Nevada Bar No. 10600
10
   Attorneys for Plaintiff,                           Jared G. Christensen, Esq.
   Darnisha Johnson                                   Nevada Bar No. 11538
11                                                    Deleela M. Weinerman, Esq.
12                                                    Nevada Bar No. 13985
                                                      Attorneys for Defendant,
13                                                    James River Insurance Company
14
                                               IT IS SO ORDERED
15
16
17                                             ____________________________________
18                                             UNITED STATE MAGISTRATE JUDGE

19
20
21                                             DATED:________________________
                                                       April 6, 2020

22
23
24
25
26
27
28
                                                  5

     1256.416 4844-0069-8041.1
